Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend claims 1-4, 7, 9, 10, 13, and 16 as show below:
1. A method of generating a set of at least two identical encryption keys, for encrypting data across a communications channel shared by at least two vehicles, wherein the encryption keys are generated independently by each vehicle, wherein the encryption keys are generated from a stochastic process of the communications channel shared by the vehicles, wherein the stochastic process is observable to all of the vehicles and caused by road conditions and driving behavior, said method comprising: 
a. coordinating a common time for the vehicles to begin sampling the stochastic process (101); 
b. for all of the vehicles, simultaneously sampling a plural number of sample points of the stochastic process (102), wherein the number of sample points is identical for all of the vehicles, wherein each sample point has a corresponding index; 
one "1", a "0", or invalid, wherein if the sample point is a "1" or a "0", it is a valid sample point, wherein the indices corresponding to the valid sample points comprise a plurality of valid indices (105), wherein the key bits of all of the valid sample points together comprise a plurality of key bits (109); 
d. for each vehicle, sharing the plurality of valid indices with all other vehicles; 
e. for each vehicle, comparing the pluralities of valid indices for all of the other vehicles, selecting only the valid indices shared by all vehicles (107), and determining a plurality of shared valid indices (108) that are common to all of the at least two vehicles, and 
f. for each vehicle, selecting the plurality of key bits corresponding to the shared valid index values (110), wherein the plurality of key bits thus selected comprises the encryption key (111), 
wherein because the stochastic process is observable to all of the vehicles, and the process used to generate the plurality of key bits is common to all vehicles, the encryption keys thus generated are identical. 
2. The method of claim 1, wherein the communications channel is a vehicle to vehicle visible light communication channel, wherein a pre-defined visible light signal is simultaneously transmitted between the at least two vehicles, wherein the signal is symmetrically affected by road conditions and driving behavior in a manner observable to the vehicles, wherein the stochastic process comprises fluctuations in a signal strength of the visible light signal transmitted between the vehicles. 
comprises fluctuations of RF signal strength caused by road conditions and driving behavior. 
4. The method of claim 1, wherein the signal is visible light of headlights from one vehicle to the other, wherein the comprises fluctuations of headlight light brightness due to the road conditions and driving behavior. 
5. The method of claim 1, wherein the quantization rule comprises an upper and a lower threshold, wherein the key bit is a 1 if the sample value is greater than the upper threshold, wherein the key bit is a 0 if the sample is below the lower threshold, wherein the sample is invalid otherwise. 
6. The method of claim 5, wherein the threshold values vary depending on the index corresponding to the sample point. 
7. A system (200) for sending encrypted messages between a first vehicle and a second vehicle, wherein the first vehicle and the second vehicle are symmetrically affected by a stochastic nature of road conditions and driving behavior, wherein a pre-defined probe signal is sent between the first vehicle and the second vehicle which is symmetrically affected by road conditions and driving behavior, wherein 
a. the first vehicle (201), capable of transmitting a first light signal (210); 
b. a first transceiver (202) disposed on the first vehicle (201); 
c. a first sensor (203) disposed on the first vehicle (201), capable of sensing a second light signal (211) transmitted by the second vehicle (205); 

i. instructions for sending messages (209) to the second vehicle via the first transceiver, and for receiving messages from the second vehicle via the first transceiver; 
ii. instructions for sending a pre-defined probe signal to the second vehicle; 
iii. instructions for receiving the pre-defined probe signal from the second vehicle; 
iv. instructions for sampling a fixed number of sample points from the pre-defined probe signal at fixed intervals, producing a first plurality of sample points (212), wherein each sample point has an index value; 
v. instructions for quantizing the first plurality of sample points, wherein the quantized sample point is a "1" or a "0", or invalid, wherein the quantized sample points that are "1" or "0" are valid, wherein the index values of the valid sample points comprise a first plurality of valid index values, wherein the valid quantized sample points comprise a first plurality of key bits corresponding to the first plurality of valid index values, 
vi. instructions for transmitting the first plurality of valid index values to the second vehicle (214), 
vii. instructions for receiving a second plurality of valid index values from the second vehicle (214), 
viii. instructions for comparing the first plurality of valid index values to the second plurality of valid index values, and for determining a plurality of shared valid index values; 

x. instructions for encrypting a first message using the first encryption key; 
xi. instructions for transmitting the encrypted first message to the second vehicle; 
xii. instructions for receiving an encrypted second message from the second vehicle; and 
xiii. instructions for decrypting the encrypted second message using the first encryption key; 
e. the second vehicle (205), capable of transmitting the second 
f. a second transceiver (206), disposed on the second vehicle; 
g. a second sensor (207), disposed on the second vehicle, capable of sensing the first 
h. the second processor (208), operatively connected to the second transceiver and the second sensor, capable of executing computer readable instructions comprising: 
i. instructions for sending messages (209) to the first vehicle via the transceiver, and receiving messages from the second vehicle via the transceiver; 
ii. instructions for sending the pre-defined probe signal to the first vehicle; 
iii. instructions for receiving the pre-defined probe signal from the first vehicle; 
iv. instructions for sampling a fixed number of sample points from the received probe signal at fixed intervals, producing a second plurality of sample points (213), wherein each sample point has an index value; 

vi. instructions for transmitting the second plurality of valid index values to the first vehicle (214), 
vii. instructions for receiving a first plurality of valid index values from the first vehicle, 
viii. instructions for comparing the first plurality of valid index values to the second plurality of valid index values, and for producing a plurality of shared valid index values; 
ix. instructions for selecting the plurality of key bits corresponding to the shared valid index values, wherein the plurality of key bits thus selected is a second encryption key (216); 
x. instructions for encrypting a second message using the second encryption key; 
xi. instructions for transmitting the encrypted second message to the first vehicle 
xii. instructions for receiving the encrypted first message from the first vehicle 
xiii. instructions for decrypting the encrypted first message using the second encryption key; 
wherein the instructions for quantizing the sample points are the same for both vehicles, wherein the same number of sample points is sampled by both vehicles, wherein consequently  encrypted second message from the second vehicle, and the second vehicle is able to correctly decrypt the encrypted first message from the first vehicle. 
8. The system (200) of claim 7, wherein the quantization rule comprises an upper and a lower threshold, wherein the key bit is a 1 if the sample value is greater than the upper threshold, wherein the key bit is a 0 if the sample is below the lower threshold, wherein the sample is invalid otherwise. 
9. The system (200) of claim 8, wherein the threshold values vary depending on the sample index value corresponding to the sample point. 
10. A system (200) for sending encrypted messages between a first vehicle and a second vehicle that are symmetrically affected by a stochastic process, wherein the stochastic process is observable to the first vehicle and the second vehicle and caused by road conditions and driving behavior, said system comprising: 
a. the first vehicle (201) capable of transmitting a signal (210); 
b. a first transceiver (202) disposed on the first vehicle (201); 
c. a first sensor (203) disposed on the first vehicle (201), capable of sensing a signal (211) transmitted by the second vehicle (205); 
d. a first processor (204) operatively connected to the first transceiver (202) and the first sensor (203); 
e. the second vehicle (205) capable of transmitting a signal (211); 
f. a second transceiver (206) disposed on the second vehicle; 
g. a second sensor (207) disposed on the second vehicle, capable of sensing the signal (210) transmitted by the first vehicle (201); and 

wherein the first processor (204) and the second processor (207) 
i. sending and receiving the signals with the processor of the other vehicle; 
ii. sampling a fixed number of sample points from the received signal at fixed intervals, thereby producing a plurality of sample points (212), each sample point having an index, wherein a same number of sample points is sampled by both vehicles, wherein the plurality of sample points is unique to the received signal due to the stochastic nature of the road conditions and driving behavior; 
iii. quantizing the plurality of sample points, wherein the quantized sample point is either a "1" or a "0", or invalid, wherein the quantized sample points that are "1" or "0" are valid, wherein the index values of the valid sample points are valid index values, wherein the valid quantized sample points comprise a plurality of key bits corresponding to the plurality of valid index values, 
iv. transmitting the plurality of valid index values to the other vehicle; 
v. receiving a plurality of valid index values from the other vehicle; 
vi. comparing the two pluralities of valid index values to determine a plurality of shared valid index values; 
vii. selecting the plurality of key bits corresponding to the plurality of shared valid index values, wherein the plurality of key bits thus selected comprises an encryption key; 
viii. encrypting a message using the encryption key; 

x. receiving an encrypted message from the other vehicle; and 
xi. decrypting the encrypted message using the encryption key; 
wherein the signals sent between the vehicles are symmetrically affected by road conditions and driving behavior in a manner observable to the vehicles, wherein the received signals are used to generate symmetric encryption keys, wherein instructions for quantizing the sample points are the same for both vehicles, wherein the encryption keys generated are identical, wherein as a result, the first vehicle is able to correctly decrypt the message from the second vehicle and the second vehicle is able to correctly decrypt the message from the first vehicle. 
11. The system of claim 10, wherein the signals are visible light signals, wherein the stochastic process is a fluctuation in a signal strength of the visible light signals caused by road conditions and driving behavior. 
12. The system of claim 11, wherein the visible light signals are generated by headlights or taillights of the vehicles. 
13. The system (200) of claim 10, wherein the first and second sensors are photodetectors capable of detecting the 
14. The system of claim 10, wherein the signals are radio frequency (RF) signals, wherein the stochastic process is a fluctuation of RF signal strength caused by road conditions and driving behavior. 
15. The system (200) of claim 10, wherein the quantization rule comprises an upper and a lower threshold, wherein the key bit is a 1 if the sample value is greater than the upper threshold, 
16. The system (200) of claim 15value corresponding to the sample point.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art does not teach or suggest the combination of features of the claimed invention.  In particular, the prior art does not teach or suggest the idea of generating encryption keys simultaneously by two communicating vehicles by leveraging the stochastic process observable by both vehicles and caused by road conditions and driving behavior in the specific manner claimed.  
As such, claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

US2009/0225982 taught using stochastic processes to create encryption keys but did not teach or suggest two vehicles simultaneously leveraging the stochastic process observable by both vehicles and caused by road conditions and driving behavior to create encryption keys.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T HENNING/Primary Examiner, Art Unit 2491